Citation Nr: 0716993	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a July 1997 hernia surgery performed at a VA 
Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a July 1997 
hernia surgery performed at a VAMC.  The veteran perfected an 
appeal to the Board.  The Board remanded the case for further 
development in December 2003.  In a June 2005 decision, the 
Board denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a July 1997 hernia 
surgery performed at a VAMC.

The veteran appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court, in a 
September 2006 Order, vacated the Board's decision and 
remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The case has been remanded to the Board for the application 
of 38 C.F.R. § 3.361.  Effective September 2, 2004, 38 C.F.R. 
§ 3.361 was promulgated for claims filed as of October 1, 
1997.  Prior to that time, 38 C.F.R. § 3.358 is to be 
applied.  In this case, the veteran's claim was received 
after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for 
application.  38 C.F.R. § 3.361 has not yet been applied to 
the veteran's case.  Rather, 38 C.F.R. § 3.358 was applied.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

The Board notes that the veteran has not been sent adequate 
VCAA notification.  The veteran was not notified of what 
evidence would show entitlement under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.361.  The veteran has been informed of the 
provisions of 38 C.F.R. § 3.358 and that they pertain to her 
claim.  As noted, this regulation does not apply to her 
claim.  Therefore, since she has not been properly notified, 
further VCAA notification should be sent to her.  

In addition, a VA medical opinion has been provided in this 
case which addresses the overall pertinent criteria.  
However, the examiner did not indicate if VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  Therefore, the case should 
be returned to the examiner who provided the July 2004 for an 
answer to that question.  If unavailable, another VA examiner 
should answer all of the following questions:

(1) Did the veteran sustain any additional disability 
either directly or through aggravation of her 
preexisting condition, as a result of her VA July 1997 
surgery?  If so, what is that additional disability; (2) 
If such additional disability was sustained, was it the 
result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or 
medical or surgical treatment; (3) Did VA fail to 
exercise the degree of care that would be expected of a 
reasonable health care provider; and (4) Was the 
proximate cause of any additional disability an event 
not reasonably foreseeable?

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.361 for residuals of a 
July 1997 hernia surgery performed at a VA 
Medical Center .  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Return the case for the examiner who 
provided the July 2004 for an answer to 
the question, after another review of the 
claims file: did VA fail to exercise the 
degree of care that would be expected of 
a reasonable health care provider during 
the July 1997 surgery.   If unavailable, 
another VA examiner should answer all of 
the following questions after a review of 
the claims file is completed:

(1) Did the veteran sustain any additional 
disability either directly or through 
aggravation of her preexisting condition, 
as a result of her VA July 1997 surgery?  
If so, what is that additional disability; 
(2) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment; (3) Did VA fail to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider; and (4) Was the proximate cause 
of any additional disability an event not 
reasonably foreseeable?

A rationale for any opinion expressed should 
be provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  In addition, 38 C.F.R. 
§ 3.361 should be applied to the veteran's 
case.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and the full text of 38 
C.F.R. § 3.361 should be cited to and applied 
to the veteran's case; thereafter, she should 
be afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


